UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6790


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUENETTA BARNES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:06-cr-00191-JRS-1)


Submitted:   July 24, 2012                 Decided:   August 14, 2012


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quenetta Barnes, Appellant Pro Se.       Jessica Aber Brumberg,
OFFICE OF THE UNITED STATES ATTORNEY, Laura Colombell Marshall,
Assistant United States Attorney, Richmond, Virginia; G. Michael
Favale, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Quenetta    Barnes    appeals   the   district   court’s   order

denying her request to credit her with intermittent time served

during her term of supervised release and apply that credit to

her current term of imprisonment following the revocation of her

supervised release.     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         United States v. Barnes, No. 3:06-cr-

00191-JRS-1 (E.D. Va. Apr. 10, 2012).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                    2